Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00638-CR

                                         In re John David Garcia

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 26, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           In 2012, relator pled guilty to aggravated assault with a deadly weapon. In 2015, the trial

court adjudicated relator guilty. In this original proceeding, relator complains of the trial court’s

failure to rule on his motion for writ of nunc pro tunc in which he asked the trial court to dismiss

his underlying case and release him from custody. This proceeding is a collateral attack on a final

conviction and, therefore, falls within the scope of a post-conviction writ of habeas corpus under

article 11.07 of the Texas Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07

(West 2015). Only the Texas Court of Criminal Appeals has jurisdiction in final, post-conviction

felony proceedings. Id.; see also Padieu v. Court of Appeals of Tx., Fifth Dist., 392 S.W.3d 115,




1
  This proceeding arises out of Cause No. 11-05-075-CRW, styled The State of Texas v. John David Garcia, pending
in the 81st Judicial District Court, Wilson County, Texas, the Honorable Russell Wilson presiding.
                                                                           04-18-00638-CR


117 (Tex. Crim. App. 2013) (orig. proceeding) (per curiam). Accordingly, we dismiss this

proceeding for want of jurisdiction.

                                           PER CURIAM

DO NOT PUBLISH




                                          -2-